Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Zenex International Group, LLC
d/b/a Zenex Gas N Go / Sunoco Food Mart,

Respondent.

Docket No. C-15-3482
FDA No. FDA-2015-H-2669

Decision No.CR4534
Date: February 22, 2016
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated a $500 civil money penalty (CMP)
action against Respondent for unlawfully selling tobacco to minors, on two separate
occasions, and failing to verify, by means of photo identification containing a date of
birth, that the purchasers were 18 years of age or older, on two separate occasions, in
violation of the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and
its implementing regulations, 21 C.F.R. pt. 1140. During the discovery, Respondent
failed to comply with a judicial direction regarding CTP’s discovery request. I therefore
strike Respondent’s answer and issue this decision of default judgment.

I. Procedural History
Respondent timely answered CTP’s complaint. On September 1, 2015, Administrative

Law Judge Margaret G. Brakebusch issued an Acknowledgement and Prehearing Order
(APHO)! that set deadlines for parties’ submissions, including the October 2, 2015

' The case was transferred from Judge Brakebusch to me on January 29, 2016.
deadline to request that the opposing party provide copies of documents relevant to this
case. Additionally, the APHO stated that a party receiving such a request must provide
the requested documents no later than 30 days after the request.

CTP served Respondent with its request for documents on September 28, 2015. On
November 5, 2015, CTP filed a motion to compel discovery indicating that CTP had not
received a response to its request for production of documents. See 21 C.F.R. § 17.23(a).
On November 5, 2015, CTP also filed a motion to extend the deadlines. Pursuant to a
November 9, 2015 letter issued at Judge Brakebusch’s direction, Respondent had until
November 23, 2015 to file an objection to CTP’s motion to compel discovery and the
pre-hearing exchange deadlines were extended for the parties. On November 10, 2015,
pursuant to Judge Brakebusch’s direction, another letter was issued that corrected
Respondent’s pre-hearing exchange deadline because it was set forth incorrectly in the
November 9, 2015 letter.

On November 30, 2015, Judge Brakebusch issued an Order that granted CTP’s motion to
compel discovery. Judge Brakebusch noted that Respondent did not file an objection to
CTP’s motion to compel discovery. In that Order, Judge Brakebusch stated that
Respondent shall comply with CTP’s request for production of documents by December
15, 2015. She further stated that:

Failure to do so may result in sanctions, including the issuance of an Initial
Decision and Default Judgment finding Respondent liable for the violations
listed in the Complaint and imposing a civil money penalty. CTP shall file
a status report by December 21, 2015 informing me of whether it is seeking
sanctions.

Emphasis removed. The November 30, 2015 Order also further extended the
parties’ pre-hearing exchange deadlines.

On December 18, 2015, CTP filed an updated status report advising that Respondent had
not complied with the November 30, 2015 Order. On December 18, 2015, CTP also filed
a motion to impose sanctions that asked the Administrative Law Judge to strike the
Respondent’s answer and issue a default judgment in this case. A December 21, 2015
letter, issued at Judge Brakebusch’s direction, gave Respondent until January 5, 2016 to
file an objection to CTP’s motion to impose sanctions. To date Respondent has not filed
an objection to CTP’s motion.

IL. Striking Respondent’s Answer

Respondent failed to file a response to CTP’s motion to compel discovery, and to comply
with the November 30, 2015 Order compelling discovery responses to be provided by
December 15, 2015. Respondent did not comply with CTP’s discovery requests.

Respondent has not made any contact with this Court since August 21, 2015, the date
Respondent timely filed its answer. Respondent’s failure to effectively prosecute and
defend actions taken over the course of the proceedings have interfered with the orderly
and speedy processing of this case, further warranting the imposition of sanctions. See 21
C.F.R. § 17.35(a) (1)(2) and (3).

Due to Respondent’s noncompliance with the November 30, 2015 Order, I am striking
Respondent’s Answer, issuing this default decision, and assuming the facts alleged in
CTP’s complaint to be true. See 21 C.F.R. § 17.35(c) (3), 17.11(a). The harshness of the
sanctions I impose upon either party must relate to the nature and severity of the
misconduct or failure to comply, and I find the failure to comply here sufficiently
egregious to warrant striking the answer and issuing a decision without further
proceedings. See 21 C.F.R. § 17.35(b). Respondent failed to comply with the November
30, 2015 Order and did not provide any adequate justification for not doing so.

Ill. Default Decision

Striking Respondent’s answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the complaint is sufficient to justify a
penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether the allegations in
the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true and
conclude that default judgment is merited based on the allegations of the Complaint and
the sanctions imposed on Respondent for failure to comply with the orders. 21 C.F.R.

§ 17.11. Specifically:

e Respondent owns Zenex Gas N Go / Sunoco Food Mart, an establishment that
sells tobacco products and is located at 5450 Palm Beach Boulevard, Fort Myers,
Florida 33905. Complaint § 3.

e During an inspection of Respondent’s establishment on December 23, 2014, at
approximately 3:43 PM, an FDA-commissioned inspector observed that “a person
younger than 18 years of age was able to purchase a package of Camel Crush
Menthol cigarettes . . . [.]” The inspector also observed that “the minor’s
identification was not verified before the sale... .” Complaint § 10.

e On January 29, 2015, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from December 23, 2014. The letter explained that the
observations constituted violations of regulations found at 21 C.F.R. § 1140.14(a)
and (b)(1), and that the named violations were not necessarily intended to be an
exhaustive list of all violations at the establishment. The Warning Letter went on
to state that if Respondent failed to correct the violations, regulatory action by the
FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint § 10.

e On February 10, 2015, FDA received an undated letter from the Respondent, in
response to the Warning Letter stating that the “Respondent spoke with and
retrained ‘the cashier in question’ on the establishment’s tobacco sales policy” and
that “Respondent requires all of its employees to verify the identification of
anyone who attempts to purchase tobacco products.” CTP responded with a
February 24, 2015 letter acknowledging receipt of the establishment’s response
and reminding Respondent of its continuing obligation to be in compliance with
the Act and its implementing regulations. Complaint § 11.

e During a subsequent inspection of Respondent’s establishment conducted on April
1, 2015, at approximately 2:29 PM, an FDA-commissioned inspector documented
that “‘a person younger than 18 years of age was able to purchase a package of
Newport Box cigarettes ....” The inspectors also documented that “the minor’s
identification was not verified before the sale . . . [.]” Complaint { 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes or smokeless tobacco to any person younger than 18 years of age. 21
C.F.R. § 1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing a purchaser’s date of birth, that no tobacco purchasers are
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
tobacco to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on December
23, 2014 and April 1, 2015. On those same dates, Respondent also violated the
requirement that retailers verify, by means of photo identification containing a
purchaser’s date of birth, that no tobacco purchasers are younger than 18 years of age. 21
C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of law that
merit a civil money penalty.
CTP has requested a fine of $500 which is a permissible fine under the regulations. 21
C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

Steven T. Kessel
Administrative Law Judge
